Citation Nr: 1409371	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  05-25 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a chronic gastrointestinal disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to November 1980.

These issues were previously before the Board on several occasions and were most recently remanded in May 2013 for additional VA examinations.  The requested actions were completed and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifest during service, or for many years after, and was not otherwise caused by active service.  

2.  A chronic gastrointestinal disorder was not manifest during service, or for many years after, and was not otherwise caused by active service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  A chronic gastrointestinal disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Acquired Psychiatric Disorder

The Veteran asserts that his acquired psychiatric disorder began in 1979 after he was not promoted while white soldiers were, was made fun of, and was physically assaulted during active service.  Alternatively, he contends that his current psychiatric disorder developed secondary to his service-connected low back disorder.  

As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as experiencing feelings of depression since 1979.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of any current psychiatric disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Accordingly, the Board has considered his competent lay statements regarding experiencing symptoms of depression since active service.  However, as will be discussed, when weighed against the objective medical evidence continuity of symptomatology is not established.

Service treatment records reflect that the Veteran requested to talk to a psychiatrist in June 1980 because the Marine Corps was "messing up his life."  Specifically, he blamed the Marine Corps on the loss of his house, because his commanding officer would not let him take time off to deal with "personal problems."  He was treated again a few days later and the medical professional indicated "psychiatry consult is not indicated at this time."  Instead, he was advised to talk to his commanding officer or chaplain regarding his personal problems.  No psychiatric disorder was diagnosed.
	
There is no further mention of psychiatric symptomatology in the service treatment records.  Moreover, at his October 1980 separation physical the Veteran's psychiatric evaluation was clinically normal, with no personality deviation noted.  Therefore, service records do not show a chronic psychiatric disorder developed during active service.

As the second element (in-service incurrence) is not demonstrated with respect to a psychiatric disorder, the claim for direct service connection must be denied.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  

Post-service evidence does not reflect the Veteran sought treatment for a psychiatric disorder for nearly two decades after separation from active service.  Specifically, even though he has asserted he experienced symptoms since separation from service, in an April 2012 written statement he acknowledged he did not receive any treatment for his symptoms until 1998, approximately eighteen years after separation from service.  

At the time he sought treatment in 1998, the Veteran reported feeling at the end of his rope.  He noted that he sought psychiatric help in the 1980s which the Board interprets as his in-service complaints.  The treating physician also noted a 15-20 history of severe substance abuse with crack, marijuana, and alcohol.  The final diagnosis was substance abuse mood disorder, alcohol dependence, crack dependence, possible schizophrenia predating substance abuse v. substance induced psychosis.  There was no report from the Veteran or indication that his symptoms were due to service.  

Post-service treatment records also contain ambiguity in diagnosing the Veteran's current psychiatric disorder.  For example, a VA record from September 1998 opines the Veteran had "substance abuse mood disorder" and "possible schizophrenia predating substance abuse."  However, the medical professional's use of the word "possible" makes clear he was not diagnosing the Veteran with schizophrenia at that time.  Subsequent treatment records, including a VA record from August 2004, diagnosed the Veteran with depression NOS.  Other records continue to suggest that he had a substance abuse mood disorder.  

Regardless of the diagnosis assigned, the Veteran's treating medical professionals did not provide any opinion regarding the etiology or onset of his current psychiatric disorder.  To the extent the records suggest an etiology, it is related to substance abuse.  Therefore, these records do not establish the Veteran's current psychiatric disorder began during or was otherwise related to his active service.

Alternatively, in his September 2009 written brief presentation, the Veteran argued that the examiner at the October 2004 examination undertaken to develop his claim for Social Security Administration (SSA) disability benefits opined that his psychiatric disorder was caused by the pain associated with his service-connected low back disorder.  

However, a review of the October 2004 examination report reveals that the examiner merely recited the Veteran's own belief that "it is difficult for him to pay attention because of the chronic pain that he feels" without endorsing it.  Rather, the examiner seemed to suggest that the current psychiatric disorder was due to his current life situation, including substance dependence, homelessness, and a recent break-up with his partner.  As such, this report does not establish the Veteran's psychiatric disorder either began during or was otherwise caused by his active service, to include as due to his service-connected back disability.  

Finally, the Veteran was provided with a VA examination in August 2012.  The examiner opined that in reviewing the medical records it was unclear if the Veteran's current depression was best characterized as a mood disorder due to substance abuse or dysthymic condition.  However, she opined "either way . . . these conditions are NOT primarily related to his military experience."  She explained that his depressive symptoms began in 1998 and were due to alcohol consumption and related psychosocial stressors.

In May 2013, the same examiner provided an addendum opinion clarifying the Veteran's current psychiatric disorder was less likely than not liked to active duty or aggravated by a current low back disability.  Therefore, the examiner's report and addendum provide highly probative evidence against the Veteran's claim.  The examiner was familiar with the Veteran's history, provided an unequivocal opinion, and provided a clear rationale for her opinion.  This report weighs against the Veteran's assertions his depression either began during or was caused by his active service, to include as due to his service-connected back disability.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  Direct service connection is not established as the weight of the evidence does not establish he developed his current psychiatric condition during service, or experienced symptoms continuously since service.  The probative examiner's report provides it is less likely than not the Veteran's current condition is otherwise due to his active service, including due to or aggravated by his service-connected back condition.  As such, the appeal is denied.

Gastrointestinal Disorder

The Veteran asserted he developed gastrointestinal problem in 1979 and the disorder has worsened over the years and now requires daily medication.  As discussed above, although he is competent to report symptoms observable by his senses, such as experiencing gastrointestinal discomfort, he lacks the training and expertise to provide a complex medical opinion regarding the etiology of his current gastrointestinal disorder.

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to the gastrointestinal system.  At his October 1980 separation physical the Veteran's abdomen and viscera were clinically normal and no gastrointestinal disorder or symptoms were noted.  Therefore, service treatment records do not establish that the Veteran developed any chronic gastrointestinal disorder during active service.  As in-service incurrence is not established, the claim for direct service connection is denied.

Next, the Board has considered the Veteran's assertions he experienced symptoms since 1979 and received treatment since 1998.  However, post-service medical evidence does not reflect gastrointestinal symptomatology for many years after separation.  Specifically, gastroesophageal reflux disease (GERD) was not diagnosed prior to 2004.  This is the first recorded symptomatology related to the gastrointestinal system, occurring approximately 25 years after separation.  

Moreover, in an earlier September 1998 treatment record, the Veteran specifically denied experiencing any medical problems other than psychiatric complaints.  Lay statements made during the course of medical treatment may be properly assigned more probative value than subsequent statements made for compensation purposes.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  Accordingly, his contemporaneous statements, made during the course of medical treatment denying symptomatology in 1998, weighs against his lay assertions of continuous symptoms, made during the course of this appeal.  Therefore, continuity of symptomatology is not established.  
	
Finally, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  However, in this case, post-service treatment records do not attribute the Veteran's GERD to his active service.  

In May 2013, the Veteran was provided with a VA examination regarding his disorder.  The examiner reviewed the claims file and personally examined the Veteran.  He opined that despite the Veteran's assertions of experiencing heartburn since service, he was not diagnosed with GERD until June 2004.  The examiner opined the fact that service treatment records were silent for any gastrointestinal complaints, and diagnosis was first made several years after service, make it less likely than not that the currently-diagnosed GERD was related to service, providing additional probative evidence against the claim.

In light of the above discussion, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  Service treatment records do not establish in-service occurrence, probative post-service medical records do not establish continuity of symptomatology, and the VA examiner's report does not establish his condition was otherwise related to service.  As such, the appeal is denied.

Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2004 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in February 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Service treatment records, records from the Social Security Administration (SSA), and post-service private and VA treatment records have all been obtained and associated with the claims file.  The Veteran was also provided with an examination regarding each disorder, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for a chronic gastrointestinal disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


